Title: From Alexander Hamilton to Otho H. Williams, 26 October 1790
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury department Octr. 26. 1790
Sir
Your letter of the 15th. instant is come to hand, together with the forms of Custom House papers in use with you, for which I thank you.
I observe what you say on the subject of Manifests. The idea has evidently been derived from a similar regulation lately introduced in Great Britain; and it is said that the effect there has evinced its utility. It is true as you remark, that as no method of authentication abroad is prescribed, there is a possibility that the Manifests may be fabricated after the arrival of a Vessel in port; but when you recollect that they are liable to be demanded within four leagues of the Coast; that the not having them on board will be attended with serious penalties; that when the Cutters are in activity such demands will be frequent and always possible, you will perceive that there is an effectual security for a compliance with the law. And there is reason to beleive that the regulation itself will be a safeguard to the Revenue by operating as an obstacle to Collusion between Masters and Owners after the arrival of Vessels on the Coast and by rendering all illicit changes in the original state of the Cargo more dificult.
It is to be wished, that a less early day had been appointed for this regulation to take effect than that mentioned in the law, as it is certain that there has not been time for Masters of Vessels to come prepared with such a Manifest as it requires; and consequently to enforce the penalties would be oppressive. Manifests it is true were required by the former law; but the particulars which they were to specify were not designated as in the last; and it is not presumeable that these particulars were to be forseen. Neither was there any specific penalty for non compliance with the former law.
Under such circumstances, this appears to be one of those very special cases, in which some relaxation on the part of the Officers is matter of necessity; till there shall have been time for being prepared to conform to it. The insisting upon an exact conformity will then be indispensable, and I am persuaded of real utility.
The Collector here has adopted an expedient which appears to me well judged. He has had a number of copies of the sections relating to Manifests struck off & delivered one to each Master of a Vessel. This is well calculated to obviate hereafter the plea or pretext of ignorance.
I am with great consideration   Sir, Your Obedt. Servt
Alexander Hamilton
Otho H. WilliamsCollector. Baltimore.
